Case 5:20-cv-02671-SVW-KK Document 15 Filed 04/21/21 Page 1 of 19 Page ID #:356




   1   THE HAHN LEGAL GROUPAPC
       ADRIENNE R. HAHN, SBN 136569
   2   ahahn@hahnlegalgroup.com
       ADAM ZAMOST, SBN 305655
   3   azamost@hahnlegalgroup.com
       2361 Rosecrans Avenue, Suite 373
   4   El Segundo, California 90245
       T:(310)706-3400/F:(310)706-3440
   5

   6   Attorneys for Defendant
       TARGET CORPORATION
   7

   8
                              UNITED STATES DISTRICT COURT
   9
                  CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION
  10

  11                                             CASE NO: 5:20-cv-02671-SP
        ANTONIA ANGHEL
  12                                             The Hon. Stephen V. Wilson
                       Plaintiff,                Magistrate Judge: Kenly Kiya Kato
  13
            vs.
  14                                             STIPULATED PROTECTIVE ORDER
        TARGET CORPORATION and
  15    DOES 1 TO 50, Inclusive.

  16                   Defendants.

  17
       I.    PURPOSES AND LIMITATIONS
  18
             A.      Discovery in this action is likely to involve production of confidential,
  19
             proprietary, or private information for which special protection from public
  20
             disclosure and from use for any purpose other than prosecuting this litigation
  21
             may be warranted. Accordingly, the parties hereby stipulate to and petition
  22
             the Court to enter the following Stipulated Protective Order. The parties
  23
             acknowledge that this Order does not confer blanket protections on all
  24
             disclosures or responses to discovery and that the protection it affords from
  25
             public disclosure and use extends only to the limited information or items
  26
             that are entitled to confidential treatment under the applicable legal
  27
             principles. The parties further acknowledge, as set forth in Section XIII(C),
  28

                                                              STIPULATED PROTECTIVE ORDER
                                                                     Case No. 5:20-cv-02671-SP
                                              Case 5:20-cv-02671-SVW-KK Document 15 Filed 04/21/21 Page 2 of 19 Page ID #:357




                                                 1         below, that this Stipulated Protective Order does not entitle them to file
                                                2          confidential information under seal; Civil Local Rule 79-5 sets forth the
                                                 3         procedures that must be followed and the standards that will be applied
                                                4          when a party seeks permission from the Court to file material under seal.
                                                 5   II.   GOOD CAUSE STATEMENT
                                                6          A.    This action is likely to involve trade secrets, customer and pricing lists
                                                 7         and other valuable research, development, commercial, financial, technical
                                                8          and/or proprietary information for which special protection from public
                                                9          disclosure and from use for any purpose other than prosecution of this action
                                                10         is warranted. Such confidential and proprietary materials and information
                                                11         consist of, among other things, confidential business or financial
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                                12
    THE HAHN LEGAL GROUP APC




                                                           information, information regarding confidential business practices, or other
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                                13         confidential research, development, or commercial information (including
                                                14         information implicating privacy rights of third parties), information
                                                15         otherwise generally unavailable to the public, or which may be privileged or
                                                16         otherwise protected from disclosure under state or federal statutes, court
                                                17         rules, case decisions, or common law. Accordingly, to expedite the flow of
                                                18         information, to facilitate the prompt resolution of disputes over
                                                19         confidentiality of discovery materials, to adequately protect information the
                                               20          parties are entitled to keep confidential, to ensure that the parties are
                                                21         permitted reasonable necessary uses of such material in preparation for and
                                               22          in the conduct of trial, to address their handling at the end of the litigation,
                                               23          and serve the ends of justice, a protective order for such information is
                                               24          justified in this matter. It is the intent of the parties that information will not
                                               25          be designated as confidential for tactical reasons and that nothing be so
                                               26          designated without a good faith belief that it has been maintained in a
                                                27

                                               28
                                                                                                2
                                                                                                             STIPULATED PROTECTIVE ORDER
                                                                                                                    Case No. 5:20-cv-02671-SP
                                              Case 5:20-cv-02671-SVW-KK Document 15 Filed 04/21/21 Page 3 of 19 Page ID #:358




                                                 1          confidential, non-public manner, and there is good cause why it should not
                                                2           be part of the public record of this case.
                                                 3   III.   DEFINITIONS
                                                4           A.     Action: This pending federal law suit, Antonia Anghel v. Target
                                                 5          Corporation, et al., relating to an alleged slip and fall incident at the property
                                                6           located at 4200 E. 4th St., Ontario, CA 91764.
                                                 7          B.     Challenging Party:      A Party or Non-Party that challenges the
                                                8           designation of information or items under this Order.
                                                9           C.     “CONFIDENTIAL” Information or Items: Information (regardless of
                                                10          how it is generated, stored or maintained) or tangible things that qualify for
                                                11          protection under Federal Rule of Civil Procedure 26(c), and as specified
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                                12
    THE HAHN LEGAL GROUP APC




                                                            above in the Good Cause Statement.
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                                13          D.     Counsel: Outside Counsel of Record and House Counsel (as well as
                                                14          their support staff).
                                                15          E.     Designating Party: A Party or Non-Party that designates information
                                                16          or items that it produces in disclosures or in responses to discovery as
                                                17          “CONFIDENTIAL.”
                                                18          F.     Disclosure or Discovery Material:           All items or information,
                                                19          regardless of the medium or manner in which it is generated, stored, or
                                               20           maintained (including, among other things, testimony, transcripts, and
                                                21          tangible things), that are produced or generated in disclosures or responses
                                               22           to discovery in this matter.
                                               23           G.     Expert: A person with specialized knowledge or experience in a
                                               24           matter pertinent to the litigation who has been retained by a Party or its
                                               25           counsel to serve as an expert witness or as a consultant in this Action.
                                               26    ///
                                                27

                                               28
                                                                                                 3
                                                                                                             STIPULATED PROTECTIVE ORDER
                                                                                                                    Case No. 5:20-cv-02671-SP
                                              Case 5:20-cv-02671-SVW-KK Document 15 Filed 04/21/21 Page 4 of 19 Page ID #:359




                                                 1         H.    House Counsel: Attorneys who are employees of a party to this
                                                2          Action. House Counsel does not include Outside Counsel of Record or any
                                                 3         other outside counsel.
                                                4          I.    Non-Party: Any natural person, partnership, corporation, association,
                                                 5         or other legal entity not named as a Party to this action.
                                                6          J.    Outside Counsel of Record: Attorneys who are not employees of a
                                                 7         party to this Action but are retained to represent or advise a party to this
                                                8          Action and have appeared in this Action on behalf of that party or are
                                                9          affiliated with a law firm which has appeared on behalf of that party, and
                                                10         includes support staff.
                                                11         K.    Party: Any party to this Action, including all of its officers, directors,
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                                12
    THE HAHN LEGAL GROUP APC




                                                           employees, consultants, retained experts, and Outside Counsel of Record
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                                13         (and their support staffs).
                                                14         L.    Producing Party: A Party or Non-Party that produces Disclosure or
                                                15         Discovery Material in this Action.
                                                16         M.    Professional Vendors:        Persons or entities that provide litigation
                                                17         support services (e.g., photocopying, videotaping, translating, preparing
                                                18         exhibits or demonstrations, and organizing, storing, or retrieving data in any
                                                19         form or medium) and their employees and subcontractors.
                                               20          N.    Protected Material: Any Disclosure or Discovery Material that is
                                                21         designated as “CONFIDENTIAL.”
                                               22          O.    Receiving Party:        A Party that receives Disclosure or Discovery
                                               23          Material from a Producing Party.
                                               24    IV.   SCOPE
                                               25          A.    The protections conferred by this Stipulation and Order cover not only
                                               26          Protected Material (as defined above), but also (1) any information copied or
                                                27         extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                               28
                                                                                                4
                                                                                                           STIPULATED PROTECTIVE ORDER
                                                                                                                  Case No. 5:20-cv-02671-SP
                                              Case 5:20-cv-02671-SVW-KK Document 15 Filed 04/21/21 Page 5 of 19 Page ID #:360




                                                 1         compilations of Protected Material; and (3) any testimony, conversations, or
                                                2          presentations by Parties or their Counsel that might reveal Protected
                                                 3         Material.
                                                4          B.      Any use of Protected Material at trial shall be governed by the orders
                                                 5         of the trial judge. This Order does not govern the use of Protected Material
                                                6          at trial.
                                                 7   V.    DURATION
                                                8          A.      Even after final disposition of this litigation, the confidentiality
                                                9          obligations imposed by this Order shall remain in effect until a Designating
                                                10         Party agrees otherwise in writing or a court order otherwise directs. Final
                                                11         disposition shall be deemed to be the later of (1) dismissal of all claims and
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                                12
    THE HAHN LEGAL GROUP APC




                                                           defenses in this Action, with or without prejudice; and (2) final judgment
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                                13         herein after the completion and exhaustion of all appeals, rehearings,
                                                14         remands, trials, or reviews of this Action, including the time limits for filing
                                                15         any motions or applications for extension of time pursuant to applicable law.
                                                16   VI.   DESIGNATING PROTECTED MATERIAL
                                                17         A.      Exercise of Restraint and Care in Designating Material for Protection
                                                18                 1.    Each Party or Non-Party that designates information or items
                                                19                 for protection under this Order must take care to limit any such
                                               20                  designation to specific material that qualifies under the appropriate
                                                21                 standards. The Designating Party must designate for protection only
                                               22                  those parts of material, documents, items, or oral or written
                                               23                  communications that qualify so that other portions of the material,
                                               24                  documents, items, or communications for which protection is not
                                               25                  warranted are not swept unjustifiably within the ambit of this Order.
                                               26                  2.    Mass, indiscriminate, or routinized designations are prohibited.
                                                27                 Designations that are shown to be clearly unjustified or that have been
                                               28
                                                                                               5
                                                                                                           STIPULATED PROTECTIVE ORDER
                                                                                                                  Case No. 5:20-cv-02671-SP
                                              Case 5:20-cv-02671-SVW-KK Document 15 Filed 04/21/21 Page 6 of 19 Page ID #:361




                                                 1               made for an improper purpose (e.g., to unnecessarily encumber the
                                                2                case development process or to impose unnecessary expenses and
                                                 3               burdens on other parties) may expose the Designating Party to
                                                4                sanctions.
                                                 5               3.    If it comes to a Designating Party’s attention that information
                                                6                or items that it designated for protection do not qualify for protection,
                                                 7               that Designating Party must promptly notify all other Parties that it is
                                                8                withdrawing the inapplicable designation.
                                                9          B.    Manner and Timing of Designations
                                                10               1.    Except as otherwise provided in this Order (see, e.g., Section
                                                11               B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                                12
    THE HAHN LEGAL GROUP APC




                                                                 Discovery Material that qualifies for protection under this Order must
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                                13               be clearly so designated before the material is disclosed or produced.
                                                14               2.    Designation in conformity with this Order requires the
                                                15               following:
                                                16                     a.     For information in documentary form (e.g., paper or
                                                17                     electronic documents, but excluding transcripts of depositions
                                                18                     or other pretrial or trial proceedings), that the Producing Party
                                                19                     affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
                                               20                      “CONFIDENTIAL legend”), to each page that contains
                                                21                     protected material. If only a portion or portions of the material
                                               22                      on a page qualifies for protection, the Producing Party also
                                               23                      must clearly identify the protected portion(s) (e.g., by making
                                               24                      appropriate markings in the margins).
                                               25                      b.     A Party or Non-Party that makes original documents
                                               26                      available for inspection need not designate them for protection
                                                27                     until after the inspecting Party has indicated which documents it
                                               28
                                                                                              6
                                                                                                          STIPULATED PROTECTIVE ORDER
                                                                                                                 Case No. 5:20-cv-02671-SP
                                              Case 5:20-cv-02671-SVW-KK Document 15 Filed 04/21/21 Page 7 of 19 Page ID #:362




                                                 1                     would like copied and produced. During the inspection and
                                                2                      before the designation, all of the material made available for
                                                 3                     inspection shall be deemed “CONFIDENTIAL.”               After the
                                                4                      inspecting Party has identified the documents it wants copied
                                                 5                     and produced, the Producing Party must determine which
                                                6                      documents, or portions thereof, qualify for protection under this
                                                 7                     Order. Then, before producing the specified documents, the
                                                8                      Producing Party must affix the “CONFIDENTIAL legend” to
                                                9                      each page that contains Protected Material. If only a portion or
                                                10                     portions of the material on a page qualifies for protection, the
                                                11                     Producing Party also must clearly identify the protected
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                                12
    THE HAHN LEGAL GROUP APC




                                                                       portion(s) (e.g., by making appropriate markings in the
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                                13                     margins).
                                                14                     c.    For testimony given in depositions, that the Designating
                                                15                     Party identify the Disclosure or Discovery Material on the
                                                16                     record, before the close of the deposition all protected
                                                17                     testimony.
                                                18                     d.    For information produced in form other than document
                                                19                     and for any other tangible items, that the Producing Party affix
                                               20                      in a prominent place on the exterior of the container or
                                                21                     containers in which the information is stored the legend
                                               22                      “CONFIDENTIAL.”            If only a portion or portions of the
                                               23                      information warrants protection, the Producing Party, to the
                                               24                      extent practicable, shall identify the protected portion(s).
                                               25          C.    Inadvertent Failure to Designate
                                               26                1.    If timely corrected, an inadvertent failure to designate qualified
                                                27               information or items does not, standing alone, waive the Designating
                                               28
                                                                                              7
                                                                                                          STIPULATED PROTECTIVE ORDER
                                                                                                                 Case No. 5:20-cv-02671-SP
                                              Case 5:20-cv-02671-SVW-KK Document 15 Filed 04/21/21 Page 8 of 19 Page ID #:363




                                                 1               Party’s right to secure protection under this Order for such material.
                                                2                Upon timely correction of a designation, the Receiving Party must
                                                 3               make reasonable efforts to assure that the material is treated in
                                                4                accordance with the provisions of this Order.
                                                 5   VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                6          A.    Timing of Challenges
                                                 7               1.     Any party or Non-Party may challenge a designation of
                                                8                confidentiality at any time that is consistent with the Court’s
                                                9                Scheduling Order.
                                                10         B.    Meet and Confer
                                                11               1.     The Challenging Party shall initiate the dispute resolution
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                                12
    THE HAHN LEGAL GROUP APC




                                                                 process under Local Rule 37.1 et seq.
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                                13         C.    The burden of persuasion in any such challenge proceeding shall be
                                                14         on the Designating Party. Frivolous challenges, and those made for an
                                                15         improper purpose (e.g., to harass or impose unnecessary expenses and
                                                16         burdens on other parties) may expose the Challenging Party to sanctions.
                                                17         Unless the Designating Party has waived or withdrawn the confidentiality
                                                18         designation, all parties shall continue to afford the material in question the
                                                19         level of protection to which it is entitled under the Producing Party’s
                                               20          designation until the Court rules on the challenge.
                                                21   VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
                                               22          A.    Basic Principles
                                               23                1.     A Receiving Party may use Protected Material that is disclosed
                                               24                or produced by another Party or by a Non-Party in connection with
                                               25                this Action only for prosecuting, defending, or attempting to settle this
                                               26                Action.    Such Protected Material may be disclosed only to the
                                                27               categories of persons and under the conditions described in this Order.
                                               28
                                                                                              8
                                                                                                          STIPULATED PROTECTIVE ORDER
                                                                                                                 Case No. 5:20-cv-02671-SP
                                              Case 5:20-cv-02671-SVW-KK Document 15 Filed 04/21/21 Page 9 of 19 Page ID #:364




                                                 1               When the Action has been terminated, a Receiving Party must comply
                                                2                with the provisions of Section XIV below.
                                                 3               2.    Protected Material must be stored and maintained by a
                                                4                Receiving Party at a location and in a secure manner that ensures that
                                                 5               access is limited to the persons authorized under this Order.
                                                6          B.    Disclosure of “CONFIDENTIAL” Information or Items
                                                 7               1.    Unless otherwise ordered by the Court or permitted in writing
                                                8                by the Designating Party, a Receiving Party may disclose any
                                                9                information or item designated “CONFIDENTIAL” only to:
                                                10                     a.     The Receiving Party’s Outside Counsel of Record in this
                                                11                     Action, as well as employees of said Outside Counsel of Record
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                                12
    THE HAHN LEGAL GROUP APC




                                                                       to whom it is reasonably necessary to disclose the information
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                                13                     for this Action;
                                                14                     b.     The officers, directors, and employees (including House
                                                15                     Counsel) of the Receiving Party to whom disclosure is
                                                16                     reasonably necessary for this Action;
                                                17                     c.     Experts (as defined in this Order) of the Receiving Party
                                                18                     to whom disclosure is reasonably necessary for this Action and
                                                19                     who have signed the “Acknowledgment and Agreement to Be
                                               20                      Bound” (Exhibit A);
                                                21                     d.     The Court and its personnel;
                                               22                      e.     Court reporters and their staff;
                                               23                      f.     Professional jury or trial consultants, mock jurors, and
                                               24                      Professional Vendors to whom disclosure is reasonably
                                               25                      necessary or this Action and who have signed the
                                               26                      “Acknowledgment and Agreement to be Bound” attached as
                                                27                     Exhibit A hereto;
                                               28
                                                                                              9
                                                                                                          STIPULATED PROTECTIVE ORDER
                                                                                                                 Case No. 5:20-cv-02671-SP
                                              Case 5:20-cv-02671-SVW-KK Document 15 Filed 04/21/21 Page 10 of 19 Page ID #:365




                                                 1                      g.     The author or recipient of a document containing the
                                                 2                      information or a custodian or other person who otherwise
                                                 3                      possessed or knew the information;
                                                 4                      h.     During their depositions, witnesses, and attorneys for
                                                 5                      witnesses, in the Action to whom disclosure is reasonably
                                                 6                      necessary provided: (i) the deposing party requests that the
                                                 7                      witness sign the “Acknowledgment and Agreement to Be
                                                 8                      Bound;” and (ii) they will not be permitted to keep any
                                                 9                      confidential information unless they sign the “Acknowledgment
                                                10                      and Agreement to Be Bound,” unless otherwise agreed by the
                                                11                      Designating Party or ordered by the Court. Pages of transcribed
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                                12
    THE HAHN LEGAL GROUP APC




                                                                        deposition testimony or exhibits to depositions that reveal
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                                13                      Protected Material may be separately bound by the court
                                                14                      reporter and may not be disclosed to anyone except as permitted
                                                15                      under this Stipulated Protective Order; and
                                                16                      i.     Any mediator or settlement officer, and their supporting
                                                17                      personnel, mutually agreed upon by any of the parties engaged
                                                18                      in settlement discussions.
                                                19    IX.   PROTECTED          MATERIAL             SUPOENAED         OR      ORDERED
                                                20    PRODUCED IN OTHER LITIGATION
                                                21          A.    If a Party is served with a subpoena or a court order issued in other
                                                22          litigation that compels disclosure of any information or items designated in
                                                23          this Action as “CONFIDENTIAL,” that Party must:
                                                24                1.    Promptly notify in writing the Designating Party.             Such
                                                25                notification shall include a copy of the subpoena or court order;
                                                26                2.    Promptly notify in writing the party who caused the subpoena
                                                27                or order to issue in the other litigation that some or all of the material
                                                28
                                                                                               10
                                                                                                            STIPULATED PROTECTIVE ORDER
                                                                                                                   Case No. 5:20-cv-02671-SP
                                              Case 5:20-cv-02671-SVW-KK Document 15 Filed 04/21/21 Page 11 of 19 Page ID #:366




                                                 1               covered by the subpoena or order is subject to this Protective Order.
                                                 2               Such notification shall include a copy of this Stipulated Protective
                                                 3               Order; and
                                                 4               3.     Cooperate with respect to all reasonable procedures sought to
                                                 5               be pursued by the Designating Party whose Protected Material may be
                                                 6               affected.
                                                 7         B.    If the Designating Party timely seeks a protective order, the Party
                                                 8         served with the subpoena or court order shall not produce any information
                                                 9         designated in this action as “CONFIDENTIAL” before a determination by
                                                10         the Court from which the subpoena or order issued, unless the Party has
                                                11         obtained the Designating Party’s permission. The Designating Party shall
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                                12
    THE HAHN LEGAL GROUP APC




                                                           bear the burden and expense of seeking protection in that court of its
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                                13         confidential material and nothing in these provisions should be construed as
                                                14         authorizing or encouraging a Receiving Party in this Action to disobey a
                                                15         lawful directive from another court.
                                                16    X.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                17         PRODUCED IN THIS LITIGATION
                                                18         A.    The terms of this Order are applicable to information produced by a
                                                19         Non-Party in this Action and designated as “CONFIDENTIAL.”               Such
                                                20         information produced by Non-Parties in connection with this litigation is
                                                21         protected by the remedies and relief provided by this Order. Nothing in
                                                22         these provisions should be construed as prohibiting a Non-Party from
                                                23         seeking additional protections.
                                                24         B.    In the event that a Party is required, by a valid discovery request, to
                                                25         produce a Non-Party’s confidential information in its possession, and the
                                                26         Party is subject to an agreement with the Non-Party not to produce the Non-
                                                27         Party’s confidential information, then the Party shall:
                                                28
                                                                                              11
                                                                                                           STIPULATED PROTECTIVE ORDER
                                                                                                                  Case No. 5:20-cv-02671-SP
                                              Case 5:20-cv-02671-SVW-KK Document 15 Filed 04/21/21 Page 12 of 19 Page ID #:367




                                                 1                1.     Promptly notify in writing the Requesting Party and the Non-
                                                 2                Party that some or all of the information requested is subject to a
                                                 3                confidentiality agreement with a Non-Party;
                                                 4                2.     Promptly provide the Non-Party with a copy of the Stipulated
                                                 5                Protective Order in this Action, the relevant discovery request(s), and
                                                 6                a reasonably specific description of the information requested; and
                                                 7                3.     Make the information requested available for inspection by the
                                                 8                Non-Party, if requested.
                                                 9          C.    If the Non-Party fails to seek a protective order from this court within
                                                10          14 days of receiving the notice and accompanying information, the
                                                11          Receiving Party may produce the Non-Party’s confidential information
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                                12
    THE HAHN LEGAL GROUP APC




                                                            responsive to the discovery request.        If the Non-Party timely seeks a
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                                13          protective order, the Receiving Party shall not produce any information in its
                                                14          possession or control that is subject to the confidentiality agreement with the
                                                15          Non-Party before a determination by the court. Absent a court order to the
                                                16          contrary, the Non-Party shall bear the burden and expense of seeking
                                                17          protection in this court of its Protected Material.
                                                18    XI.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                19          A.    If a Receiving Party learns that, by inadvertence or otherwise, it has
                                                20          disclosed Protected Material to any person or in any circumstance not
                                                21          authorized under this Stipulated Protective Order, the Receiving Party must
                                                22          immediately (1) notify in writing the Designating Party of the unauthorized
                                                23          disclosures, (2) use its best efforts to retrieve all unauthorized copies of the
                                                24          Protected Material, (3) inform the person or persons to whom unauthorized
                                                25          disclosures were made of all the terms of this Order, and (4) request such
                                                26          person or persons to execute the “Acknowledgment and Agreement to be
                                                27          Bound” that is attached hereto as Exhibit A.
                                                28
                                                                                                12
                                                                                                             STIPULATED PROTECTIVE ORDER
                                                                                                                    Case No. 5:20-cv-02671-SP
                                              Case 5:20-cv-02671-SVW-KK Document 15 Filed 04/21/21 Page 13 of 19 Page ID #:368




                                                 1    XII. INADVERTENT               PRODUCTION        OF         PRIVILEGED           OR
                                                 2    OTHERWISE        PROTECTED MATERIAL
                                                 3         A.    When a Producing Party gives notice to Receiving Parties that certain
                                                 4         inadvertently produced material is subject to a claim of privilege or other
                                                 5         protection, the obligations of the Receiving Parties are those set forth in
                                                 6         Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended
                                                 7         to modify whatever procedure may be established in an e-discovery order
                                                 8         that provides for production without prior privilege review. Pursuant to
                                                 9         Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an
                                                10         agreement on the effect of disclosure of a communication or information
                                                11         covered by the attorney-client privilege or work product protection, the
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                                12
    THE HAHN LEGAL GROUP APC




                                                           parties may incorporate their agreement in the Stipulated Protective Order
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                                13         submitted to the Court.
                                                14    XIII. MISCELLANEOUS
                                                15         A.    Right to Further Relief
                                                16               1.    Nothing in this Order abridges the right of any person to seek
                                                17         its   modification by the Court in the future.
                                                18         B.    Right to Assert Other Objections
                                                19               1.    By stipulating to the entry of this Protective Order, no Party
                                                20               waives any right it otherwise would have to object to disclosing or
                                                21               producing any information or item on any ground not addressed in
                                                22               this Stipulated Protective Order. Similarly, no Party waives any right
                                                23               to object on any ground to use in evidence of any of the material
                                                24               covered by this Protective Order.
                                                25         C.    Filing Protected Material
                                                26               1.    A Party that seeks to file under seal any Protected Material
                                                27               must comply with Civil Local Rule 79-5. Protected Material may
                                                28
                                                                                             13
                                                                                                            STIPULATED PROTECTIVE ORDER
                                                                                                                   Case No. 5:20-cv-02671-SP
                                              Case 5:20-cv-02671-SVW-KK Document 15 Filed 04/21/21 Page 14 of 19 Page ID #:369




                                                 1                only be filed under seal pursuant to a court order authorizing the
                                                 2                sealing of the specific Protected Material at issue. If a Party's request
                                                 3                to file Protected Material under seal is denied by the Court, then the
                                                 4                Receiving Party may file the information in the public record unless
                                                 5                otherwise instructed by the Court.
                                                 6    XIV. FINAL DISPOSITION
                                                 7          A.    After the final disposition of this Action, as defined in Section V,
                                                 8          within sixty (60) days of a written request by the Designating Party, each
                                                 9          Receiving Party must return all Protected Material to the Producing Party or
                                                10          destroy such material. As used in this subdivision, “all Protected Material”
                                                11          includes all copies, abstracts, compilations, summaries, and any other format
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                                12
    THE HAHN LEGAL GROUP APC




                                                            reproducing or capturing any of the Protected Material.           Whether the
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                                13          Protected Material is returned or destroyed, the Receiving Party must submit
                                                14          a written certification to the Producing Party (and, if not the same person or
                                                15          entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
                                                16          category, where appropriate) all the Protected Material that was returned or
                                                17          destroyed and (2) affirms that the Receiving Party has not retained any
                                                18          copies, abstracts, compilations, summaries or any other format reproducing
                                                19          or capturing any of the Protected Material. Notwithstanding this provision,
                                                20          Counsel are entitled to retain an archival copy of all pleadings, motion
                                                21          papers, trial, deposition, and hearing transcripts, legal memoranda,
                                                22          correspondence, deposition and trial exhibits, expert reports, attorney work
                                                23          product, and consultant and expert work product, even if such materials
                                                24          contain Protected Material.     Any such archival copies that contain or
                                                25          constitute Protected Material remain subject to this Protective Order as set
                                                26          forth in Section V.
                                                27    ///
                                                28
                                                                                               14
                                                                                                            STIPULATED PROTECTIVE ORDER
                                                                                                                   Case No. 5:20-cv-02671-SP
   Case 5:20-cv-02671-SVW-KK Document 15 Filed 04/21/21 Page 15 of 19 Page ID #:370




                                          B, An)' vioration of this order may be purrished by
                                                                                                                                     an:/ arrc      r,
                           2              ap'propriate mearsuresl including,       l'ithout lirnita.tion,    c:on1.empt              pr,ci:e:<JLnr,,r,rs
                           J              an   d,/or monetary sanc tions.
                       4
                                IT' IS SO STIPLII,ATIID, II.IIROUGII
                       5
                                                                     COUNSE]L Otr' R E,C()tID.

                       6
                                Dated:
                       7

                       8                                                     ANDRF)W J. FODO,
                                                                             I-lO CARI- D. B1\RNt[;li
                       9
                                                                             Attornel,s fbr Plaintif'l' 4rlJ,l'oNIA
                      10                                                     ANGHE:L
                      11
         =
         .+
i.-      I                      Dat"ed:
lx:                   12

^=-'-                 13
                                                                             DANIEI, O'LEARY,
v !ll -
                                                                             f,/O DAMIiL M. O,L,Ez\ti..y.
- 2?-t^
     _.           14
.:

.,,*,-
             -
                                                                             Attor:neys for Plaintilj, r\N'l ONIA
a t=) )-
,-.1              15
                                                                             ANC}IJE L
     =:?
,-*'a
        =
                  t6
i- .r   ir
        C
        .a
                               Datr:d:     ,+114t2021
                  17
                                                                            ADRIENNI] R. I-IAI-I].J
                  1B                                                        ADA]\4 C. ZA]VCIST,
                                                                            .fHT]
                  t9                                                              FIAI-IN LEGAL (I]F|.(X jP APC
                                                                            Attorneyri for Defbndanl l-A[{GET
                 20                                                         CORT'OF7\'I'ION
                 2l
                 22            }.OtT GOOD CATISE SIIOV/N,              IT IS SO ORDER]IID.
                 ,.)

                 24
                               Dated:
                 2c,
                                                                            I-IONOR /IBI-E KE,NL'!a l(l \r A KA]'I[)
                 26                                                         Un ited States IVlagi strarte .Iuda;e
                 ,n

                 2B

                                                                              15
                                                                                             SI-IPLJLA I'E:[)                   I\/[, OIt D )[(
                                                                                                                   F'11r-)-f EC]'f
                                                                                                        (,las,,:   )rc,. 5:20_cr,_026;, I -l: I,
                                                                                                                                              15
Case 5:20-cv-02671-SVW-KK Document 15 Filed 04/21/21 Page 16 of 19 Page ID #:371



             B.      Any violation of this Order may be punished by any and all
             appropriate measures including, without limitation, contempt proceedings
             and/or monetary sanctions.

       IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.


       Dated:
                                          CARL D. BARNES
                                          ANDREW J. FODO,
                                          L/O CARL D. BARNES
                                          Attorneys for Plaintiff ANTONIA
                                          ANGHEL


       Dated:     April 14, 2021
                                          DANIEL O’LEARY,
                                          L/O DANIEL M. O’LEARY
                                          Attorneys for Plaintiff ANTONIA
                                          ANGHEL


       Dated:     4/14/2021
                                          ADRIENNE R. HAHN
                                          ADAM C. ZAMOST,
                                          THE HAHN LEGAL GROUP APC
                                          Attorneys for Defendant TARGET
                                          CORPORATION


       FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.



       Dated: April 21, 2021
                                          HONORABLE KENLY KIYA KATO
                                          United States Magistrate Judge




                                                                              16
                                              Case 5:20-cv-02671-SVW-KK Document 15 Filed 04/21/21 Page 17 of 19 Page ID #:372




                                                 1                                        EXHIBIT A
                                                 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                 3

                                                 4             I,                             [print or type full name], of
                                                 5                  [print or type full address], declare under penalty of perjury that I
                                                 6    have read in its entirety and understand the Stipulated Protective Order that was
                                                 7    issue by the United States District Court for the Central District of California on
                                                 8    [DATE] in the case of Antonia Anghel v. Target Corporation, Case No. 5:20-cv-
                                                 9    02671-SP. I agree to comply with and to be bound by all the terms of this
                                                10    Stipulated Protective Order and I understand and acknowledge that failure to so
                                                11    comply could expose me to sanctions and punishment in the nature of contempt. I
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                                12
    THE HAHN LEGAL GROUP APC




                                                      solemnly promise that I will not disclose in any manner any information or item
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                                13    that is subject to this Stipulated Protective Order to any person or entity except in
                                                14    strict compliance with the provisions of this Order.
                                                15            I further agree to submit to the jurisdiction of the United States District
                                                16    Court for the Central District of California for the purpose of enforcing the terms
                                                17    of this Stipulated Protective Order, even if such enforcement proceedings occur
                                                18    after termination of this action. I hereby appoint                               [print
                                                19    or type full name] of                                  [print or type full address and
                                                20    telephone number] as my California agent for service of process in connection with
                                                21    this action or any proceedings related to enforcement of this Stipulated Protective
                                                22    Order.
                                                23    Date:
                                                24    City and State where sworn and signed:
                                                25    Printed Name:
                                                      Signature:
                                                26

                                                27

                                                28
                                                                                               16
                                                                                                              STIPULATED PROTECTIVE ORDER
                                                                                                                     Case No. 5:20-cv-02671-SP
Case 5:20-cv-02671-SVW-KK Document 15 Filed 04/21/21 Page 18 of 19 Page ID #:373




1    THE HAHN LEGAL GROUPAPC
     ADRIENNE R. HAHN, SBN 136569
2    ahahn@hahnlegalgroup.com
     ADAM C. ZAMOST, SBN 305655
3    azamost@hahnlegalgroup.com
     2361 Rosecrans Avenue, Suite 373
4    El Segundo, California 90245
     T:(310)706-3400/F:(310)706-3440
5

6    Attorneys for Defendant
     TARGET CORPORATION
7

8                          UNITED STATES DISTRICT COURT
9
            CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
10

11    ANTONIA ANGHEL                          CASE NO: 5:20-cv-02671-SVW(KKx)
12                  Plaintiff,                The Hon. Stephen V. Wilson
13
                                              Magistrate Judge: Kenly Kiya Kato_
         vs.
14    TARGET CORPORATION and
15
      DOES 1 TO 50, Inclusive.                CERTIFICATE OF SERVICE
                                              [Pursuant to L.R.5-3.2.1]
16
                    Defendants.

17

18

19   I, Brandi Rosales, certify and declare as follows:
20         I am over the age of 18 years and not a party to this action.
21         My business address is 2361 Rosecrans Avenue, Suite 373, El Segundo,
22   California 90245, which is located in the city, county and state where the mailing
23   described below took place.
24         On April 20, 2021, I electronically filed and electronically served the
25   following document pursuant to Local Rule, Rule 5-3.2.1: STIPULATED
26   PROTECTIVE ORDER.
27         Said document was served upon the following parties, via electronic email I
28                                             1

                                                                     CERTIFICATE OF SERVICE
                                                               Case No. 5:20-cv-02671-SVW(KKx)
                                                                                          18
                                              Case 5:20-cv-02671-SVW-KK Document 15 Filed 04/21/21 Page 19 of 19 Page ID #:374




                                                 1
                                                     sent to the following addressees, through their attorneys of record, as follows:
                                                 2

                                                 3   Mr. Carl D. Barnes                         Daniel O'Leary
                                                     Mr. Andrew J. Fodo
                                                     L/O CARL D. BARNES                         L/O Daniel M. O'Leary
                                                 4
                                                     2500 E. Colorado Blvd., Suite 350          2300 Westwood Blvd., Suite 105
                                                 5   Pasadena, CA 91107                         Los Angeles, CA 90064
                                                     T: (213)487-5200/F: (213)487-0801
                                                     E-Mail: carldbarnes@mindspring.com         T: (310)481-2020/F: (310)481-0049
                                                 6                                              E-Mail: dan@danolearylaw.com
                                                     Attorneys for Plaintiff ANTONIA
                                                 7   ANGHEL                                     Attorneys for Plaintiff ANTONIA
                                                                                                ANGHEL
                                                8

                                                 9
                                                           Further, pursuant to Local Rule, Rule 5-3.2.1,” Service. Upon the electronic
                                                10
                                                     filing of a document, a “Notice of Electronic Filing” (“NEF”) will be automatically
                                                11
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                                     generated by the CM/ECF System and sent by e-mail to: (1) all attorneys who have
                                                12
    THE HAHN LEGAL GROUPAPC
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                                     appeared in the case in this Court and who have consented to receive service
                                                13
                                                     through the CM/ECF System, and (2) all pro se parties who have been granted
                                                14
                                                     leave to file documents electronically in the case pursuant to L.R. 5-4.1.1 or who
                                                15
                                                     have appeared in the case and are registered to receive service through the
                                                16
                                                     CM/ECF System pursuant to L.R. 5-3.2.2. Unless service is governed by
                                                17
                                                     F.R.Civ.P. 4 or L.R. 79-5.3, service with this electronic NEF will constitute service
                                                18
                                                     pursuant to the Federal Rules of Civil and Criminal Procedure, and the NEF itself
                                                19
                                                     will constitute proof of service for individuals so served.
                                               20
                                                           I declare and certify under penalty of perjury that the foregoing is true and
                                                21
                                                     correct. Executed on April 20, 2021, at El Segundo, California.
                                                22

                                                23
                                                                                      By:    Brandi Rosales
                                                24                                           Brandi Rosales

                                                25

                                                26
                                                27

                                               28                                               2

                                                                                                                         CERTIFICATE OF SERVICE
                                                                                                                   Case No. 5:20-cv-02671-SVW(KKx)
                                                                                                                                          19
